Citation Nr: 0308204	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for external 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from October 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  During the course of the appeal, 
the veteran's claim was transferred to the RO in St. 
Petersburg, Florida, pursuant to the veteran's change of 
address.

This case was previously before the Board in March 1999 when 
it was, in part, remanded to the RO for additional 
development.  At that time, the veteran's appeal included the 
issue of entitlement to service connection for bilateral 
hearing loss.  In an October 2002 rating decision, service 
connection for hearing loss was granted, thereby ending the 
appeal on that issue.  See Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
which was not considered by the RO, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA and 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including preparation of a 
supplemental statement of the case (SSOC) 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



